Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng (US 20210366785).

Regarding claim 1. Fig 1C of Cheng discloses A semiconductor device 102B, comprising:
a substrate 106/119B;
an active pattern 122 in an upper portion 119B of the substrate and extending in a first direction (X-direction);
a gate electrode 135B crossing the active pattern and extending in a second direction (Z-direction) intersecting the first direction;
a first gate spacer 114B covering a side surface of the gate electrode;
a first inhibition layer 131 between the gate electrode and the first gate spacer; and
a gate insulating layer 127B/128B between the gate electrode and the active pattern,
wherein the gate insulating layer includes a high-k dielectric layer 128B [0043] and a gate oxide layer 127B, the gate oxide layer is between the high-k dielectric layer and the active pattern, and
the high-k dielectric layer is locally provided between the gate oxide layer and the gate electrode (Fig 1C).

Regarding claim 12. Fig 1C of Cheng discloses A semiconductor device 102B, comprising:
a substrate 119B/106;
an active pattern 122 in an upper portion 119B of the substrate and extending in a first direction (X-direction);
a gate electrode 135B crossing the active pattern and extending in a second direction (Z-direction) intersecting the first direction;
a first gate spacer 114B covering a side surface of the gate electrode;
a first inhibition layer 131 between the gate electrode and the first gate spacer; and
a gate insulating layer 127B/128B between the gate electrode and the active pattern,
wherein the gate insulating layer comprises a high-k dielectric layer 128B and a gate oxide layer 127B,
the gate oxide layer is between the high-k dielectric layer and the active pattern (Fig 1C),
the high-k dielectric layer extends along a top surface of the gate oxide layer and a side surface of the first inhibition layer (Fig 1C), and
a thickness (see the vertical thickness) of the high-k dielectric layer is larger on the top surface of the gate oxide layer than on the side surface of the first inhibition layer (Fig 1C: because 131 is located inside of the 128B and 128B is surrounding the 131).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-8, 11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20210366785) in view of Lee (US 10319863).

Regarding claim 2. Cheng discloses The semiconductor device of claim 1, wherein
the active pattern comprises a plurality of channel layers 122, the plurality of channel layers are stacked on top of each other, the gate electrode surrounds the plurality of channel layers (Fig 1C),
each of the plurality of channel layers comprises first portions (the portions under spacers) and a second portion (the portions under gate electrode) between the first portions,
each of the first portions are vertically overlapped by the first gate spacer, the second portion extends in the first direction and is vertically overlapped by the gate electrode (Fig 1C).
But Cheng does not disclose a thickness of each of the first portions is larger than a thickness of the second portion.
However, Fig 8 (detail view), Fig 11 and Fig 19 of Lee disclose a thickness of each of the first portions is larger than a thickness of the second portion (see the dumbbell or dog bone shape channel).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cheng’s device to have the Lee’s structure for the purpose of providing reducing bottle neck phenomenon and thus provide a semiconductor device with an enhanced operating characteristic (col 22, lines 52-54).

Regarding claim 3. Cheng in view of Lee discloses The semiconductor device of claim 2, Lee discloses wherein the gate oxide layer 146 and the high-k dielectric layer 147 are in a space surrounded by inner side surfaces of the first portions and a top surface of the second portion (Fig 7, Fig 13 and Fig 19: see the space immediately adjacent inside portions of 146, which surround the 145 and 146).

Regarding claim 4. Cheng in view of Lee discloses The semiconductor device of claim 3, Lee discloses wherein the high-k dielectric layer covers a top surface of the gate oxide layer and contacts the inner side surfaces of the first portions (Fig 7).

Regarding claim 5. Cheng in view of Lee discloses The semiconductor device of claim 3, Cheng discloses the high-k dielectric layer is spaced apart from the plurality of channel layers with the gate oxide layer therebetween (Fig 1C), and Lee discloses wherein the gate oxide layer conformally covers the inner side surfaces of the first portions and the top surface of the second portion (Fig 13).

Regarding claim 7. Cheng in view of Lee discloses The semiconductor device of claim 3, Lee discloses wherein each of the inner side surfaces of the first portions is at an acute angle relative to the top surface of the second portion (Fig 13).

Regarding claim 8. Cheng in view of Lee discloses The semiconductor device of claim 3, Lee discloses wherein each of the inner side surfaces of the first portions is connected to the top surface of the second portion while having a continuously changing inclination angle (Fig 13).

Regarding claim 11. Cheng discloses The semiconductor device of claim 1 except wherein a top surface of the high-k dielectric layer is at a level that is lower than or equal to a bottom surface of the first gate spacer.
However, Fig 7 of Lee discloses a top surface of the high-k dielectric layer 145 (in the area of 130) is at a level that is lower than (the 145 is lower than the bottom surface of 141) or equal to a bottom surface of the first gate spacer 141.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cheng’s device to have the Lee’s structure for the purpose of providing enhanced insulation. Thereby enhancing carrier conductivity.

Regarding claim 13. Cheng discloses The semiconductor device of claim 12, wherein
the active pattern comprises a plurality of channel layers 122,
the plurality of channel layers are stacked on top of each other (Fig 1C),
the gate electrode surrounds the plurality of channel layers (Fig 1C),
each of the plurality of channel layers comprises first portions (the portions under spacers) and a second portion (the portions under gate electrode) between the first portions,
each of the first portions is vertically overlapped by the first gate spacer, the second portion extends in the first direction and is vertically overlapped by the gate electrode (Fig 1C).
But Cheng does not disclose a thickness of each of the first portions is larger than a thickness of the second portion.
However, Fig 8 (detail view), Fig 11 and Fig 19 of Lee disclose a thickness of each of the first portions is larger than a thickness of the second portion (see the dumbbell or dog bone shape channel).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cheng’s device to have the Lee’s structure for the purpose of providing reducing bottle neck phenomenon and thus provide a semiconductor device with an enhanced operating characteristic (col 22, lines 52-54).

Regarding claim 17. Cheng in view of Lee discloses The semiconductor device of claim 13, Lee discloses wherein the high-k dielectric layer covers the top surface of the gate oxide layer and is in contact with inner side surfaces of the first portions (Fig 7).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20210366785) in view of Guillorn (US 20180122899).

Regarding claim 18. Fig 1C of Cheng discloses A semiconductor device, comprising:
a substrate 119B/106;
an active pattern 122 in an upper portion 119B of the substrate and extending in a first direction (X-direction), the active pattern including a plurality of channel layers 122B stacked on top of each other;
a gate electrode 135B crossing the active pattern and surrounding the plurality of channel layers, the gate electrode extending in a second direction (Z-direction) intersecting the first direction;
a gate spacer 114B covering a side surface of the gate electrode;
an inhibition layer 131 between the gate electrode and the gate spacer;
a pair of source/drain patterns 110B at both sides of the gate electrode;
a gate insulating layer 127B/128B between the gate electrode and each of the plurality of channel layers;
an interlayer insulating layer 118 covering the gate electrode and the gate spacer (see also Fig 1A);
the gate insulating layer includes a high-k dielectric layer 128B and a gate oxide layer 127B,
the gate oxide layer is between the high-k dielectric layer and each of the plurality of channel layers (Fig 1C), and
the high-k dielectric layer is locally provided between the gate oxide layer and the gate electrode (Fig 1C).
But Cheng does not disclose active contacts, the active contacts penetrating the interlayer insulating layer and being connected respectively to the pair of source/drain patterns; and a gate contact penetrating at least a portion of the interlayer insulating layer and connecting to the gate electrode.
However, the claimed generic active contacts are well known in the art. For example, Fig 14 of Guillorn discloses the claimed generic contacts that the active contacts 1404/1408/1406 penetrating the interlayer insulating layer 1000 and being connected respectively to the pair of source/drain patterns 900/902 (connected by 1404 and 1406, respectively); and a gate contact 1408 penetrating at least a portion of the interlayer insulating layer and connecting to the gate electrode 1300.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the generic active contacts within the Cheng’s device for the purpose of providing operational bis. Thereby making operational transistor.  

Regarding claim 19. Cheng in view of Guillorn discloses The semiconductor device of claim 18, Cheng further discloses wherein
each of the plurality of channel layers has a pillar shape crossing the gate electrode and extending in the first direction (Fig 1C), and
a cross section of each of the plurality of channel layers is circular, elliptical or rectangular (Fig 1C).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20210366785) and Guillorn (US 20180122899), and further in view of Lee (US 10319863).

Regarding claim 20. Cheng in view of Guillorn discloses The semiconductor device of claim 18, Cheng discloses wherein
each of the plurality of channel layers comprises first portions (the portions under spacers) and a second portion (the portions under gate electrode) between the first portions (Fig 1C),
each of the first portions is vertically overlapped by the gate spacer (Fig 1C),
the second portion extends in the first direction and is vertically overlapped by the gate electrode (Fig 1C).
But Cheng in view of Guillorn does not disclose a thickness of each of the first portions is larger than a thickness of the second portion.
However, Fig 19 of Lee discloses a thickness of each of the first portions is larger than a thickness of the second portion (see the dumbbell or dog bone shape channel 120/125/127).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cheng in view of Guillorn’s device to have the Lee’s structure for the purpose of providing reducing bottle neck phenomenon and thus provide a semiconductor device with an enhanced operating characteristic (col 22, lines 52-54).

Allowable Subject Matter
Claims 6, 9-10 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first surface of the high-k dielectric layer is located at a level lower than a topmost surface of the gate oxide layer, the second surface is located at a level higher than the first surface of the high-k dielectric layer and is coplanar with the topmost surface of the gate oxide layer, and the gate electrode protrudes toward the second portion of each of the plurality of channel layers”.

Regarding claim 9. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a second inhibition layer between the gate electrode and the second gate spacer, the second inhibition layer is in direct contact with the gate electrode”.

Regarding claim 14. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a second inhibition layer between the gate electrode and the second gate spacer, the thickness of the high-k dielectric layer is smaller on a side surface of the second inhibition layer than on the top surface of the gate oxide layer”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826